Claimant worked for three years at a textile design studio performing a variety of tasks, including answering the telephone, organizing the showroom and cleaning the studio. According to the employer, claimant resigned from her position to pursue a career as an interpreter. Claimant admitted that she voluntarily left her position, but stated that it was due to a variety of factors, including the expansive nature of her duties and the employer’s alleged threat not to give her holiday pay, a violation of her privacy, and a change in the dates approved for her vacation. Although claimant was initially found eligible to receive unemployment insurance benefits, the employer objected and a hearing was conducted before an Administrative Law Judge who ruled that she was disqualified from receiving benefits because she voluntarily left her employment without good cause. The Unemployment Insurance Appeal Board affirmed this decision and this appeal ensued.
Initially, we note that whether a claimant has good cause to leave his or her employment is a factual question for the Board to resolve and its decision will not be disturbed if supported by substantial evidence (see Matter of Polisseni [Commissioner of Labor], 73 AD3d 1266, 1267 [2010]). Resigning from a position to pursue another career has been found not to constitute good *889cause for leaving employment (see Matter of Kremsky [Commissioner of Labor], 32 AD3d 602 [2006]; Matter of Marcheschi [Commissioner of Labor], 306 AD2d 613, 614 [2003]), as has quitting a job due to general dissatisfaction with working conditions (see Matter of Crawford [Commissioner of Labor], 54 AD3d 1120, 1121 [2008]; Matter of Scirri [Commissioner of Labor], 42 AD3d 806 [2007]). Here, the employer’s testimony, credited by the Board, establishes that claimant resigned from her position to pursue another line of work that was a personal and noncompelling reason for leaving. Further, claimant admitted that she quit her employment because she was “unhappy with many of the employer’s practices” and did not advise the employer of her concerns prior to leaving (see Matter of Crawford [Commissioner of Labor], 54 AD3d at 1121). Therefore, we find no reason to disturb the Board’s decision.
Spain, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.